EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A calibration method for a critical point of mental fatigue based on
self-organized criticality, comprising the following steps:
step 1: according to an international standard 10-20 electroencephalograph (EEG)
electrode placement system, collecting EEG signals in an operation process, simultaneously collecting operation behavior data and conducting data preprocessing on the EEG
signals;
step 2: constructing a dynamic functional brain network by using a sliding time window,
and analyzing statistical characteristics of the dynamic functional brain network;
wherein analysis of the dynamic functional brain network comprises:
calculating [a] correlation coefficients between the EEG signals of channels in the sliding time window to obtain an adjacency matrix;
establishing a weighted brain network with EEG electrodes as nodes and adjacency matrix elements as edges;
calculating a maximum threshold that makes the weighted brain network become a connected graph, and binarizing an adjacency matrix to establish a binary brain network;

step 3: deducing [an] avalanche dynamics of mental fatigue on the dynamic functional
brain network, constructing a self-organized criticality model, judging whether the dynamic functional brain network has self-organized criticality and detecting [the] a critical state of mental fatigue;
wherein detection of the critical state of mental fatigue based on the self-organized
criticality model comprises:
integrating the clustering coefficient, the characteristic path length and the global efficiency, and calculating a fatigue index of the dynamic functional brain network to obtain [a] dynamic characteristics of the brain network;
wherein a calculation formula of the fatigue index is as follows
FT =(L-C)/ Eglobal 
F is the fatigue index; L is the characteristic path length; C is the clustering coefficient, Eglobal is the global efficiency; 
adding particles to the nodes of the brain network according to degree distribution, and
increasing a height of the nodes by 1 after adding the particles;
setting a collapse height threshold of the nodes to be [a] the same as a degree of the nodes, and judging a collapse;
	recording a stability of the nodes after the collapse as an avalanche, and deducing the
avalanche dynamics;
	detecting whether the dynamic functional brain network has self-organized criticality based on that an avalanche behavior of self-organized criticality has "power law" distribution;
	calibrating a self-organized critical point by using the "power law" distribution law of
the avalanche behavior;
step 4: inspecting a validity of calibration of the critical point of mental fatigue based on
the self-organized criticality in combination with the operation behavior data of the operation
process; and
	realizing inspection of the calibration validity of the fatigue critical point through behavior data characteristic extraction, and judging whether [a] behavior data characteristic outliers appear near the critical point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, US 2020/0337645 (Kremen et al., hereinafter Kremen) and US 2016/0270718 (Heneghan et al., hereinafter Heneghan) are the closest prior art found. However, the prior art does not teach or suggest a method, as claimed by Applicant, that includes the steps of 
constructing a dynamic functional brain network and deducing the avalanche dynamics of mental on the dynamic functional brain network, 
constructing a self-organized criticality model, judging whether the dynamic functional brain network has self-organized criticality and detecting the critical state of mental fatigue where a fatigue index of a dynamic functional brain network is calculated that considers a characteristic path length, a clustering coefficient, and global efficiency;
inspecting the validity of calibration of the critical point of mental fatigue based on the self-organized criticality in combination with the operation behavior data of the specific work; and
realizing inspection of the calibration validity of the fatigue critical point through behavior data characteristic extraction, and judging whether behavior data characteristic outliers appear near the critical point.
Claim 2 is dependent on allowed matter from claim 1 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791